DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/11/2020 has been entered.
Status of Claims
Claims 1-6 and 8-12 are under examination. 
Claims 7 and 13 are cancelled. Claims 14-20 remain withdrawn. 
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(a)-(d) is acknowledged. This application is a continuation of U.S. Patent Application Serial No. 14/554,715, filed November 26, 2014, which is a continuation of U.S. Patent Application Serial No. 13/164,499, filed June 20, 2011, which claims priority to U.S. Provisional Application Serial No. 6 1/356,501 filed June 18, 2010.
Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 06/02/2021, 05/10/2021, and 12/11/2020 compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.

Claim rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 and 8-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and ‘as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355).
Step 1: The claimed invention (claims 1 and 8 being representative) is directed to a method of predicting a cancer patient’s response to a cancer treatment regimen. Therefore, the claims fall into one of the four statutory categories. [Step 1: YES]
Step 2A – Prong 1: Claims 1 and 8 recite the following limitations that are considered an abstract idea as enumerated in the 2019 PEG:
determining…the total number of LOH regions in at least one pair of human chromosomes…; and 
correlating said total number that is greater than a reference number with an increased likelihood that said cancer patient will respond to said cancer treatment regimen.
In this case, the above determining and correlating steps are not limited to any particular operations for achieving the claimed results and therefore amount to acts of observation or evaluation that fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. See October Update at Section I(C)(ii). Contrast this with Example 38, of the 2019 Revised Patent Subject Matter Eligibility Guidance, where one cannot possibly generate a random value using a pseudo-random number generator in one’s mind because a pseudo-random number generator is something that only exists within a machine. See also Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance in the Federal Register (84 FR 50). 	
Additionally, the above determining and correlating steps encompass mathematical calculations and/or relationships because they necessarily require performing calculations when read in light of applicant’s own specification. See e.g. Example 1 (which teaches a mathematical algorithm for reconstructing LOH regions using a likelihood function).  Similarly, correlating numbers to make predictions is a well known mathematical concept. For these reasons, the claims are directed to a judicial exception.  See MPEP 2106.04 and 2106.05(II), and October 2019 Update at Section I.B. [Step 2A, Prong 1: YES]. See also Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017) (“[A]n invention directed to collection, manipulation, and display of data was an abstract process”); see also Digitech Image Techs., LLC. v. Elecs. For Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014) (“Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible”); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011) (“The mere manipulation or reorganization of data . . . does not satisfy the transformation prong”).
Step 2A - Prong 2: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. Having made that determination, under the 2019 Guidance, the examiner next determines whether there are additional elements beyond the recited abstract idea(s) that integrate them into a practical application.  
In this case, there are no claimed steps that are not part of the abstract idea. While it is noted that the instant claims do recite a step of “administering” a treatment regimen to a patient, it is noted that this step is only performed “if the total number of LOH regions exceeds the reference number.” Therefore, this is an optional limitation that also encompasses thet condition wherein no treatment is actually administered (i.e. when the total number of LOH regions does not exceed the reference number). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. [Step 2A, Prong 2: NO] 
Step 2B: Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. In this case, the claims do not include additional steps and/or elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s). [Step 2B: NO]. The claim is not eligible. 
Dependent claims 2-6, and 9-12 have also been considered under the two-part analysis but do not include additional steps/elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons.  Claims 2-5 and 9-12 further limit the nature of the data used by the abstract idea and data is not patentable. As such, these limitations fall into the category of insignificant extra-solution activity and/or are merely nominal or tangential additions to the claim (i.e. different types of data). Therefore, these claims also encompass mental processes and are not patent eligible for reasons discussed above. Claim 6 further limits the type of DNA damaging agent referred to in the preamble of claim 1. However, claim 1 does not require any positive step for administering any agents so it is unclear what limiting effect this claim has on the method (see also rejection under 35 USC 112(b) below). That being said, this limitation is nothing more than a tangential addition to the claim using routine and convention agents. Claims 7 and 13 are notably directed to cancer treatments. However, neither of these methods steps actually requires any positive process limitation for ‘administering’ treatments to patients based on the information generated by the abstract ideas (they merely recite that these agents are “for use” in treating, which is not a positive process limitation). Accordingly, these claims are broadly interpreted as insignificant extra-solution activity and generically adding the words ‘apply it’ to the judicial exception. 
Therefore, these claims are not indicative of an integration into a practical application. See also MPEP 2106.05(g). For additional guidance, applicant is directed generally to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50). In order to advance prosecution, Applicant is encouraged to amend the claims to remove optional language from the claims and remove any treatments that are non-particular (e.g. radiation). 
Claim rejections - 35 USC § 112, 1st Paragraph

The following is a quotation of 35 U.S.C. 112(a):

IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

This is an enablement rejection.
Claims 1-6 and 8-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized in Ex parte Forman, 230 USPQ 546 (BPAI 1986) and reiterated by the Court of Appeals in In re Wands, 8 USPQ2d 1400 at 1404 (CAFC 1988). These factors include, but are not limited to: A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See also MPEP § 2164.01(a).While all of these factors are considered, a sufficient amount for a prima facie case are discussed below which leads to the determination that the above claim lacks enablement due to undue experimentation being required to make and use the invention.
The nature of the invention; the level of one of ordinary skill in the art: 
As best understood, the instantly claimed invention is directed to methods for predicting a cancer patient’s response to treatment based on the correlation between total number of LOH regions and a reference number. The invention encompasses subject matter in the field(s) of molecular biology, bioinformatics, and/or artificial intelligence, all of which are complex and require a high level skill.
The breadth of the claims; the amount of direction or guidance presented; the presence or absence of working examples:
Claim 1 recites, inter alia, steps for correlating said total number of LOH regions that is greater than a reference number that is at least 6 with an increased likelihood that said cancer patient will respond to said cancer treatment regimen; and based on the correlating of said total number of LOH regions with an increased likelihood that said cancer patient will respond to said cancer treatment regimen, administering to the cancer patient a treatment regimen comprising a DNA damaging agent, an anthracycline, a topoisomerase I inhibitor, radiation, and/or a PARP inhibitor if the total number of LOH regions exceeds the reference number.
Claim 8 recites, inter alia, steps for correlating said total number that is greater than a reference number that is at least 6 with an increased likelihood that said cancer patient will not respond to a treatment regimen including paclitaxel or docetaxel, and based on the correlating of said total number of LOH regions with an increased likelihood that said cancer patient will not respond to said cancer treatment regimen, administering to the patient a treatment regimen including a DNA damaging agent, an anthracycline, a topoisomerase I inhibitor, radiation, and/or a PARP inhibitor.
In this case, the above claim limitations are problematic for the following reasons. First, it is unclear how one of ordinary skill in the art would know which LOH regions (i.e. which deletions) to investigate, as it is well established that LOH regions associated with cancer (be it breast cancer or ovarian cancer) requires knowledge of specific microsatellite loci on specific chromosomal arms. See e.g. Zhang et al. (IDS filed  06/02/2021; entire) and Mora et al. (Cancer Letters 197 (2003) 119–124). In this case, the specification generically discusses coding regions of BR CA1 and BRCA2 genes but provides zero information associated with losses at specific chromosomal regions on specific chromosomal arms. 
Secondly, it is unclear how one of ordinary skill in the art would know what “total number of LOH regions” should be used in practicing the invention. For example, the specification [Example 1] provides the following guidance:
Three categories of LOH regions were used: (1) LOH affecting a whole chromosome; (2) large LOH regions (greater than about 15 Mb), which typically affect a part of a chromosomal arm or the whole chromosomal arm; and (3) multiple short LOH regions (less than about 15Mb). Second, using the training set only, the number of LOH regions of one of these three categories was assessed for possible correlations with HDR deficiency. It was discovered that (1) the number of short LOH regions did not significantly correlate with HDR deficiency (p>0.05); (2) LOH covering an entire chromosome correlated weakly with HDR deficiency (p=0.0011); and (3) the number of large LOH regions correlated significantly with HDR deficiency (p=1.9e-8). More specifically, it was discovered that all HDR deficient tumors had a high number of large LOH regions (e.g., nine or more), while the majority of tumors likely to be HDR non- deficient had a small number of large LOH regions (Figures 6-8). It was probable that tumors likely to be HDR non-deficient were in fact HDR deficient due to other genetic alterations, excluding BRCA1 and BRCA2 mutations and low mRNA expression. 

However, as discussed above, it is well known in the art that the use of prognostic LOH regions in multivariate analysis requires knowledge of specific chromosomal regions (not just generic lengths). See e.g. Zhang et al. (IDS filed  06/02/2021; entire) and Mora et al. (Cancer Letters 197 (2003) 119–124). Furthermore, Keating also teaches that while the loss of heterozysity can be indicative of disease, the correlation is both highly dependent upon the length of the deleted regions and unpredictable (US 5,858,662, Example 6). Therefore, without a recognized correlation between structure (i.e. LOH region data and reference data) and function (i.e. prediction of treatment response to the claimed drugs), those of ordinary skill in the art would not be able to predictably identify correlations between number of LOH regions and reference numbers that are predictive of positive patient response without undue experimentation. 
As a result, one skilled in the art would not be able to readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, i.e. changing the number of chromosomal deletions (LOH regions), reference number, and/or treatment modality.
For these reasons, the prior art supports the unpredictability of the claimed invention, since the “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. In re Marzocchi, 439 F.2d 220, 223-24, 169 USPQ 367, 369-70 (CCPA 1971). 
Finally, said practitioner would turn to trial and error experimentation to determine what type of cancer to study, which clinical LOH regions (including lengths and total numbers) might be informative, which treatment modality to employ to obtain training data sets, which reference numbers have predictive power, how to simulate and validate all of these elements in a models to ensure they actually are predictive of treatment response. Such represents undue experimentation. Due to the unpredictability of the invention, as discussed above, coupled to the lack of guidance in either the prior art or instant specification, it would require undue experimentation to perform the instructions recited in the claims. 
For the above reasons, the invention of claim(s) 1-6 and 8-12 do not comply with the enablement requirement of 35 U.S.C 112, first paragraph, since to practice the claimed invention, a person of ordinary skill in the art would have to engage in undue experimentation with no reasonable expectation of success. 
Applicant is reminded that while the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See MPEP 904.01 and Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).
Claim rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-6 and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims that depend directly or indirectly from claim(s) 1 and 8 is/are also rejected due to said dependency.
Claims 1 and 8 recite “correlating said total number that is greater than a reference number with an increased likelihood that said cancer patient will respond to said cancer treatment regimen.” The above steps are confusing for the following reasons. (1) There only previous information that has been determined in the claim is the total number of LOH regions. There is no previous step for actually providing the claimed “reference number”, i.e. this claim element which literally appears from out of nowhere, which begs the question: where did this number come from? (2) As a result, it is unclear as to what this number actually represents (does it represent the likelihood of response to a treatment or otherwise?). (3) One of ordinary skill in the art would recognize that a correlation is a statistical relationship between two variables, e.g. stress test scores vs blood pressure, and the correlation between these two numbers is what represents a likelihood of something to occur (or not). In this case, the only information in the specification that shows a correlation is Figure 13 which provides a graph that appears to correlate IC50 data and LOH region data. However, this is not what is being claimed. Clarification is requested via amendment.
Claims 2 and 9 recite “..LOH regions or Indicator LOH Regions”. There is no previous mention of any “Indicator LOH Regions” in parent claims 1 and 8. As such, there is lack of antecedent basis for this limitation. Correction is requested via amendment.

Double Patenting Rejection
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-6 and 8-12 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-13 of US Application 16/576,643 (now US 10,851,425), which encompases the exact same subject matter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PABLO S WHALEY/Primary Examiner, Art Unit 3619